Citation Nr: 0002705	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  97-29 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1151 for the cause of the 
veteran's death, claimed to have resulted from medical 
treatment in a VA facility.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to December 
1982.  He died in February 1997.  The appellant is his widow.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision of the White River 
Junction, Vermont, Regional Office (RO) of the Department of 
Veterans Affairs (VA)-which denied the appellant's claims 
for service connection for the cause of the veteran's death, 
accrued benefits and DIC under 38 U.S.C.A. § 1151.  By notice 
sent to the appellant following that decision, the RO 
informed her that a claim for death pension had been 
approved, so that issue is not before the Board.  See 
38 C.F.R. § 20.200 (1999).

The claim for DIC benefits under 38 U.S.C.A. § 1151 must be 
held in abeyance pending development of the claim for service 
connection for cause of death.  


FINDING OF FACT

The appellant's claim for service connection for the cause of 
the veteran's death is plausible.  


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is well grounded.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court)-formerly, the U.S. Court of Veterans 
Appeals-issued a decision holding that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  Review of the evidence, summarized below, 
persuades the Board that the appellant's claim of service 
connection for the cause of the veteran's death is well 
grounded.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and not subject to weighing for probative 
value, unless the assertions made are inherently incredible 
or beyond the competence of the person making them.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  In other words, 
determinations regarding the probative value of such evidence 
are reserved for the analysis of the claim on the full 
merits-not for the preliminary determination of whether the 
claim is well grounded.  Id.

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).  Those elements 
(incurrence and nexus evidence) also can be satisfied under 
38 C.F.R. § 3.303(b) (1999) by evidence that a condition was 
"noted" during service, or during an applicable presumptive 
period after service-provided there is evidence showing 
post-service continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).

In the present case, the appellant contends that the 
veteran's death was related to radiation therapy received in 
service.  The veteran died in February 1997; the cause of 
death was acute myocardial infarction (i.e., heart attack).  
At the time of his death, the veteran was service-connected 
for, among other disabilities, status-post radical 
orchiectomy for seminoma.  Service medical records confirm 
that, following the orchiectomy, the veteran was treated with 
radiation therapy to the ipsilateral inguinal and bilateral 
para-aortic nodes and to the mediastinum and supraclavicular 
mantle.  

In a February 1997 chart entry dated after the veteran's 
death, a VA physician noted that the veteran's risk factors 
for coronary artery disease (CAD) were few-hyperlipidemia 
(an elevated cholesterol level) and male sex; however, that 
his history of radiation therapy to his mediastinum 
"probably relates" to developing CAD at a relatively young 
age.  

Conversely, in a May 1997 opinion offered at the request of 
the RO, another VA physician noted that, although chest 
irradiation has been implicated as a cause of early coronary 
atherosclerosis, it was "extremely rare" and mostly 
reported in patients radiated before radiotherapists started 
using heart shielding (the VA physician pointed out that was 
well before the veteran first received his radiation therapy 
in 1978).  The VA physician went on to note that myocardial 
infarction, however, was not particularly unusual in a man 
the veteran's age (53 years' old) with an elevated 
cholesterol level.  That physician also indicated that he 
would have said that the mediastinal radiation "might 
possibly relate" to the veteran's CAD, but not "probably."  
Nevertheless, although the VA physicians gave two diverging 
opinions concerning the cause of the veteran's death, the 
Board finds that the appellant's claim still is plausible and 
thus well-grounded.  See Watai v. Brown, 9 Vet. App. 441 
(1996).


ORDER

The claim for service connection for the cause of the 
veteran's death is well grounded; to this extent only, the 
appeal is granted, subject to the further development 
directed below.



REMAND

Inasmuch as the appellant has submitted a well-grounded 
claim, VA is obligated to assist her in the development of 
that claim.  38 U.S.C.A. § 5107(a). 

The appellant contends that the veteran's heart attack was 
related to radiation therapy used during service as treatment 
of the service-connected status-post left radical orchiectomy 
for seminoma.  The medical opinions of record raise at least 
a "possibility" of a connection between that treatment and 
the veteran's later development of CAD.  The Board notes, 
however, that additional medical records must be obtained 
prior to final appellate disposition.  In addition, if 
possible, a copy of the actual death certificate, rather than 
an abstract of such a certificate, should be obtained.  

While the abstract of the death certificate notes the date 
and cause of death, the exact location of the veteran's death 
is not noted.  As such, it is unclear whether there are 
records pertaining to a terminal admission.  The Board also 
finds that the RO should obtain more detailed records 
concerning the veteran's health during the period immediately 
prior to his death, including any records detailing treatment 
for CAD, complete records of the terminal hospitalization, if 
any, and any additional treatment records from doctors who 
have offered opinions in this case.  Another VA medical 
opinion concerning the cause of the veteran's death also 
should be obtained.  


In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should attempt to obtain a 
copy of the death certificate, rather 
that an abstract, and determine whether 
the veteran was hospitalized at the time 
of death.  

2.  The RO should obtain the veteran's 
complete VA medical records and any 
records pertaining to the terminal 
admission.

3.  After the above records are obtained 
and associated with the claims folder, 
the file should be referred to an 
appropriate VA physician who should 
review all records and provide a medical 
opinion as to the cause of the veteran's 
death.  The physician should identify the 
immediate and underlying causes of death, 
and explain their etiology.  The 
physician should offer an opinion as to 
whether an established service-connected 
condition, including the in-service 
radiation therapy used to treat the 
seminoma, either caused or contributed 
substantially or materially to death.  
The complete rationale for any opinion 
expressed must be provided.  

4.  Thereafter, the RO should again 
review the appellant's claim.  If any 
benefit sought on appeal remains denied, 
the appellant and representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto before the case is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	KEITH W. ALLEN
	Acting Member, Board of Veterans' Appeals







